Title: Abigail Smith to John Adams, 16 April 1764
From: Adams, Abigail
To: Adams, John


     
      My Friend
      Weymouth April th 16 1764
     
     I think I write to you every Day. Shall not I make my Letters very cheep; don’t you light your pipe with them? I care not if you do, tis a pleasure to me to write, yet I wonder I write to you with so little restraint, for as a critick I fear you more than any other person on Earth, and tis the only character, in which I ever did, or ever will fear you. What say you? Do you approve of that Speach? Dont you think me a Courageous Being? Courage is a laudable, a Glorious Virtue in your Sex, why not in mine? (For my part, I think you ought to applaud me for mine.)—Exit Rattle.
     Solus your Diana.
     And now pray tell me how you do, do you feel any venom working in your veins, did you ever before experience such a feeling?—This Letter will be made up with questions I fancy—not set in order before you neither.—How do you employ yourself? Do you go abroad yet? Is it not cruel to bestow those favours upon others which I should rejoice to receive, yet must be deprived of?
     I have lately been thinking whether my Mamma—when I write again I will tell you Something. Did not you receive a Letter to Day by Hones?
     This is a right Girls Letter, but I will turn to the other side and be sober, if I can—but what is bred in the bone will never be out of the flesh, (as Lord M would have said).
     As I have a good opportunity to send some Milk, I have not waited for your orders; least if I should miss this, I should not catch such another. If you want more balm, I can supply you.
     
      Adieu, evermore remember me with the tenderest affection, which is also borne unto you by Your ——
      A Smith
     
    